Application by complainants in a creditors suit- to have the .taxed costs *80tít the defendant upon the appeal set off against complainants’ judgment. Set off allowed, on condition that complainants’ solicitor, within twenty days, gives to defendant’s solicitor a receipt or stipulation shoeing that $18,20 has beéh? received and is to be applied in payment of the judgment as of the 20th of February, 1841. Defendant allowed $10 for costs of opposing this motion; which sum is to be setoff against complainants’ judgment.